SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-52755 ENHANCE SKIN PRODUCTS INC. (Exact name of registrant as specified in its charter) Nevada 84-1724410 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 50 West Liberty Street, Suite 880, Reno NV 89501 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (416) 306-2493 Securities to be Registered Pursuant to Section 12(b) of the Act: None Securities to be Registered Pursuant to Section 12(g) of the Act: Common Shares, par value $0.001 per share Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: Number of shares outstanding of the registrant's class of common stock as of July 7, 2014: 101,017,882. i Table of Contents Table of Contents PART I 1 ITEM 1. BUSINESS. 1 ITEM 1A. RISK FACTORS. 6 ITEM 1B. UNRESOLVED STAFF COMMENTS. 6 ITEM 2. PROPERTIES. 6 ITEM 3. LEGAL PROCEEDINGS. 6 ITEM 4. MINE SAFTETY DISCLOSURES. 7 PART II 7 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES. 7 ITEM 6. SELECTED FINANCIAL DATA. 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 9 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 11 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 12 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 23 ITEM 9A. CONTROLS AND PROCEDURES 23 ITEM 9B. OTHER INFORMATION. 24 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 24 ITEM 11. EXECUTIVE COMPENSATION. 29 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANGEMENT AND RELATED STOCKHOLDER MATTERS. 32 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 32 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. 33 ITEM 15. EXHIBITS 33 SIGNATURES 34 Explanatory Note for Amendment No. 2: On January 20, 2015, we filed Amendment No. 1 toour annual report on Form 10-K for the year ended April 30, 2014, to amendITEM 4; Controls and Procedures to include management’s report on internal control over financial reporting in accordance with Item 308 of Regulation S-K. We are filing this Amendment No. 2 to our annual report on Form 10-K for the year ended April 30, 2014, to further amend amendITEM 4; Controls and Procedures to include management’s conclusion as to whether our internal control over financial reporting is effective or not in accordance with Item 308 of Regulation S-K. Except as described above, this form 10K/A continues to speak as of July 14, 2014 and no other changes have been made to the annual report. This Amendment No. 2 does not amend or update any other information set forth in the annual report and we have not updated disclosures contained therein to reflect any events that occurred at a date subsequent to filing of the annual report. ii Table of Contents PART I ITEM 1.BUSINESS. Our financial statements are stated in United States dollars and are prepared in accordance with generally accepted accounting principles in the United States of America. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars. Enhance Skin Products Inc., formerly Zeezoo Software Corp. (“Zeezoo”) was originally incorporated under the laws of the State of Nevada on November 14, 2006. Pursuant to an Asset Purchase Agreement by and between Zeezoo and Enhance Skin Products Inc., a privately owned Ontario corporation (“Enhance Private”), which closed on August 14, 2008, Zeezoo acquired all of the intellectual property and certain liabilities of Enhance Private (the “Assets”). In addition to shares issued for the asset purchase and the cancellation of certain securities of Zeezoo, Enhance Private acquired approximately 57.6% of the issued and outstanding shares of common stock, par value $0.001 per share (the “Common Stock”), of Zeezoo. On August 28, 2008 Zeezoo changed its name to Enhance Skin Products Inc. (the “Company”). The Company is now a developer of premium cosmeceutical products marketed under its “Visible Youth” trademark. Cosmeceuticals are topically applied products containing ingredients that influence the biological function of skin and can be described as a marriage between cosmetics and pharmaceuticals. These products may improve the appearance and condition of the skin by delivering nutrients or protectants necessary for healthy skin. The Freedonia Group, Cosmeceutical Study predicts that US demand for cosmeceutical products is expected to increase 5.8% per annum to $8.5 billion in 2015, driven by an aging populace seeking to maintain the appearance of youth. The target market for cosmeceuticals continues to expand beyond the traditional 45-years-and-older demographic to include much younger individuals, as the national obsession with youth continues and focus shifts to products intended to stave off the first signs of aging. Further supporting growth will be an increasingly competitive employment environment, a steady stream of new and technologically advanced product introductions and the continuation of astute consumer-targeted marketing. The Visible Youth skin care line utilizes high purity, medical-grade hyaluronic acid (also called hyaluronan or HA) of specific molecular size to deliver hydration to the skin. The brand also contains products that are proprietary (patent pending) synergistic formulations of two or more active ingredients that include the specific, medical-grade hyaluronic acid. Visible Youth is formulated to help improve the healthy appearance and feel of skin and addresses the loss of HA-water complex, a natural component of the skin without which the underlying structure of skin collapses. Visible Youth™ is formulated to help restore the skin’s natural supply of HA-water complex and works to rehydrate the skin at the cellular level. Visible Youth utilizes the same unique fraction of hyaluronan used in the development of the topical drug product Solaraze to deliver its active ingredient through to the dermis. In the case of Visible Youth, the ingredient that we are delivering is water for deep hydration. The Visible Youth professional products also utilise Vitryxx/HA Bio-active Glass Serum; a new, effective and easy-to-formulate anti-aging ingredient with potential use in a wide variety of personal care products. It is based on a proprietary formulation of Hyaluronic Acid and bioactive glass in a serum, developed by Enhance Skin in collaboration with Schott Glass. This unique formulation has been designed to deliver both the product benefits of Hyaluronic Acid and Bioactive Glass Powder as well as provide additional advantages from the combination of both materials.Bioactive glass has been reported to have strong anti-inflammatory activity. Hyaluronan, also has strong anti-inflammatory activity, and we thus believe should provide synergistic benefits to the bioactive glass. Products Hyaluronan, which is the basis of all Visible Youth products, is a naturally occurring sugar polymer of central biological importance. Hyaluronic acid is present in every tissue of the body. It has many functions, including stimulating the tissue’s water retention capabilities. Three percent of the human body, by dry weight, is composed of HA. For example, hyaluronic acid is found in the eyes and keeps them round and it is found in joints as part of the synovial fluid and acts as a lubricant and shock absorber. However, 56% of the HA in our bodies is found in the skin, where it helps retain moisture and structure. Together with collagen and elastin, HA forms the cement that holds cells together. Studies have shown (Stern, RJ, 2006, Hyaluronan: Key to Skin Moisture, 246-277, In: Dry Skin and Moisturizers, Loden, M and HI Maibach Eds.) that fragmentation of the HA polymer generates size-specific pieces, or oligomers, with widely differing biological activities. 1 Table of Contents However, it is difficult to synthesize HA free of contaminating glycoprotein, lipids and other tissue material in the laboratory setting. In spite of these drawbacks, many cosmetic and cosmeceutical manufacturers continue to incorporate “cosmetic grade” HA into their products and claim their beneficial effects for their products. This grade of HA can be impure and ill-defined as to molecular size and biological activities and can therefore be less effective. Dr. Samuel Asculai, our Chief Scientific Officer, has, in the course of his career, worked to define the size and purity of the HA molecule that would result in maximum hydration, dermal delivery, systematic targeting and safety. His work has resulted in over 30 patents defining the discovery of what the company believes is a HA oligomer of extremely high purity that provides the hydrating, delivery and targeting characteristics not found in “cosmetic grade” HA. The Visible Youth line is the product of Dr. Asculai’s work. The Visible Youth skin care line currently has six products, all of which use medical grade HA and are hypoallergenic, non-irritating, fragrance free, non-comodegenic, non-occlusive and oil free: Visible Youth Revitalizing Skin Formula: A Serum for topical treatment of all areas of the face and neck. Replenishing hyaluronate helps to restore, correct and maintain the skin’s optimal moisture balance. Fine and deep lines are diminished over time, while the skin’s tone, texture, color and radiance are improved. This leaves the individual with healthier, more youthful looking skin. Visible Youth Revitalizing Eye Zone Gel: Addresses the delicate needs of the skin around the eye area. An ultra light gel combining the hydrating benefits of hyaluronate, collagen and glycerin with the healing and antioxidant properties of Vitamin E. It is a safe non-irritating gel that reduces puffiness, smoothes fine lines and improves the elasticity and texture of skin. Visible Youth Revitalizing Moisturizer: Containingour specific HA fraction and other healthy emollients, this unique cream delivers hydrating nutrition to the skin and neck and is particularly effective when used after Visible Youth Skin Revitalizing Formula. Visible Youth Revitalizing Cleanser: A mild, non-soap and non-alkaline gel, Revitalizing Cleanser is formulated for all skin types to gently remove impurities without breaking the acid mantle of the skin. Visible Youth Healing Complex: A proprietary (patent pending) synergistic formulation of Hyaluronic Acid andbioactive glass that delivers a restorative formula to treated skin following a professional skin resurfacing procedure. Developed for use at home, the Healing Complex acts as a humectant in combination with bioactive ceramic micro-particles to aid in healing The Healing Complex also provides anti-microbial and anti-inflammatory properties while actively helping to attenuate redness. Visible Youth Healing Complex Plus 3% Lidocaine: For Physician use only, this is the Healing Complex with 3% Lidocaine added to be applied immediately after a professional skin-resurfacing procedure. Lidocane helps relieve pain and discomfort while decreasing irritation. The Company is in the process of refining its formulations and plans to refresh its packaging to re-launch the Visible Youth brand in the Consumer and Professional markets. The Visible Youth Revitalizing Skin Formula, Visible Youth Revitalizing Moisturizer, Visible Youth Eye Zone Gel, and Visible Youth Revitalizing Cleanser are planned to be specifically formulated for the Consumer market. The Visible Youth Healing Complex and Visible Youth Healing Complex plus 3% Lidocaine, plus reformulated versions of the Skin Formula, Eye Zone Gel and Moisturizer to include Vitryxx™, are expected to be marketed under the Visible Youth “Professional” brand. Product Development We also plan to develop additional products under the Visible Youth trademark, which may include Visible Youth Deep Hydration Night Cream, Visible Youth Brightening/Lightening Moisturizer and Serum, Visible Youth BioGlass Mask, Visible Youth Neck Zone Gel, Visible Youth + SPF 30.We would anticipate launching two to three additional formulations per year after the re-launch of the Visible Youth Brand. We will also seek to license our products to marketing partners in Europe and the fast growing markets of Australasia. The Company is also evaluating a number of other technologies and products under collaborations with other companies and universities which we would seek to develop and market either as cosmecueticals or as medical devices depending on regulatory requirements. The Company plans to seek development partners and/or additional funding at the appropriate time to develop some or all its development candidates using its HA delivery technology. 2 Table of Contents Intellectual Property and Patent Protection At present, we have the following registered patents and trademarks: Patent Applications While attempting to create topical formulations of HA with Vitryxx™, a commercially available bioglass made by Schott Ag, we observed that the resulting formulations were able to maintain acidic pH for up to 24 months.Furthermore, clinical evaluation of a HA/Vitryxx formulation, conducted at Essex Testing Clinic, Verona, New Jersey, revealed that after four weeks of daily use, up to 100% of the subjects responded with improvements in at least one or more skin aging parameters. These observations are also the foundation of the Visible Youth Healing Complex line.These observations are also the subject of a PCT patent application entitled Cosmetic Composition for the Treatment of Skin and Methods Thereofthat was filed in September 2007.The PCTapplication has matured into the national patent applications set out below. Title of Invention Country Status Serial No. National Phase Entry Date Cosmetic Composition for the Treatment of Skin and Methods Thereof Canada Application March 5, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof United States Notice of Allowability May 2014 12/439,811 March 3, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof Europe Application March 16, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof Australia Granted January 2014 April 2, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof New Zealand Granted January 2013 March 5, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof China Granted December 2013 April 9, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof Japan Application 2009/527658 March 10, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof Hong Kong Application November 6, 2009 Trademarks Trademark Country Registration No. Classes Status Visible Youth United States 03 Granted/Registered Visible Youth Australia 03, 05 Granted/Registered Visible Youth Canada A393144 03, 05 Granted/Registered Visible Youth France 03, 05 Granted/Registered Visible Youth Japan 03 Granted/Registered Visible Youth Switzerland 03, 05 Granted/Registered Visible Youth EU Community 03, 05 Granted/Registered Visible Youth PR China 12407092/12407091 03, 05 Application Our trademarks registrations are granted for a specific period in each jurisdiction, and those registrations may be maintained indefinitely by renewing them periodically.Generally, our trademark registrations are renewable every 5 to 10 years, depending on the particular jurisdiction. 3 Table of Contents The Company received a Section 45 Notice from the Canadian Intellectual Property Office dated December 18, 2012 requesting that the Company, in accordance with Section 45 of the Trade-marks Act, furnish evidence within three months from the date of the notice demonstrating use of the trademark Visible Youth in Canada at any time during the three year period immediately preceding the date of the notice. The Company provided such evidence in the form of an affidavit on March 14, 2013. On August 26, 2013 the Company received a copy of Glycobiocsiences response, dated August 12, 2013, to its evidence.The Company filed its response to that submission on December 23, 2013.On January 9, 2014 Glycobioscienses requested an oral hearing, which was held on June 25, 2014.The Company expects to hear the results of the hearing in six to eight weeks.In the course of preparing this affidavit, the Company discovered that Glycobiosciences Inc has been offering for sale and selling VISIBLE YOUTH VY” anti-aging revitalizing formula containing hyaluronate sodium to the public. The Company also discovered that on December 20, 2012, Glycobiosciences Inc. filed a Canadian trademark application to register VISIBLE YOUTH for cosmetics. On March 13, 2013, the Company filed a Notice of Infringement of Trademark on Glycobiosciences. The Company intends to vigorously defend its Visible Youth trademark. Government Approval of Principal Products We are not required to obtain government approval of our products. Effect of Existing Governmental Regulations on our Business Our operations and products are subject to the United States Federal Food Drug and Cosmetic Act (the “FDNC”).The FDNC is a set of laws passed by Congress giving authority to the United States Food and Drug Administration to oversee the safety of food, drugs, and cosmetics.Generally, the FDNC prohibits the manufacture, labeling or introduction into interstate commerce of any cosmetic that is adulterated or misbranded. Also, we are subject to the provisions of the International Nomenclature of Cosmetic Ingredients (“INCI”).INCI is the official dictionary for cosmetic ingredients.Pursuant to INCI, manufacturers of cosmetic ingredients are required to submit all new ingredients for registration in the INCI system.Accordingly, to comply with legal labeling requirements, we are required to use the official INCI name of the ingredients on our labels. Markets Cosmeceutical products with therapeutic elements in their composition are enjoying increased popularity in worldwide markets. As a greater number of women and men are visiting dermatologists and expressing concern about the health of their skin, cosmeceuticals provide answers to their cosmetic and health needs. Products such as anti-aging creams, tanning lotions and shampoos are beginning to incorporate medicinal grade ingredients and nutritional supplements in order to improve their efficiency and respond to market demand. The Company believes that its products should have wide appeal to all skin types and all age groups. It was Enhance Skin Products’ original plan to reach the targeted consumers by a direct dispense method; that is selling the Visible Youth products, through the services of independent aesthetic sales representatives, exclusively through physician offices, Medical Spas and licensed aestheticians, and supplemented by online sales with appropriate credit paid to back to referring physicians and aestheticians. Accordingly the initial production run and web site shopping cart were completed in June 2009. During the second half of 2009, it became apparent that due to the recession, the direct dispense business model in the US was changing. Because of the attrition of funding sources, aesthetic sales reps had to commit increased time and effort helping customers finance equipment purchases, making them reluctant to spend time promoting the sale of lower commission products such as cosmecueticals. This, coupled with the reticence of patients to pay premium prices for unfamiliar brands, made it difficult for the Company to recruit independent sales reps. Sales representatives who did join the Company reported that physician offices were cutting back on product offerings due to the economic climate and were reluctant to take on new as yet unproven products. In late 2010 we concluded that the Company should re-position and relaunch the Visible Youth product line in North America, so as to be able to pursue a direct to consumer (“DTC”) marketing program, in addition to a re-focused professional, direct dispense (“Professional”) strategy. In early 2011 the Visible Youth website was updated for new DTC pricing andattempts were made to access affiliate networks utilizing new communication methods such as blogs, web-based social networks (Facebook, Twitter), email, etc., to introduce, and acquire customers for the selected Visible Youth DTC products. The professional line was not re-focused and our DTC activities were not successful due to the lack of organizational and financial resources. 4 Table of Contents Since Mid 2011 the product line has not been actively promoted in the United States with a sales force or advertisement, save for sampling and through our website, to professionals or consumers partly due to the lack of financial resources but also as the Company spent considerable time in attempting to complete unsuccessful private financing transactions to fund the DTC and Professional strategy and, then, the last year on a proposed merger with nutraceutical company Age Reversal Inc., who ultimately withdrew from the merger in January 2013. We have however continued to actively market the line in Canada, where we have our Corporate Office and our Chief Scientific Officer resides, and to market and sell product and to provide free samples to existing and potential customers and professionals in the USA and Canada who are highly supportive of the product range. Sales of the products have however continued to be very low primarily, we believe, due to the lack of marketing support, non attendance at trade shows and exhibitions and the absence of clinical studies on the key formulations, necessary to support marketing efforts. We have also been negatively impacted by the bankruptcy of our US fulfillment centre and have not had the financial resources to replace the fulfillment centre. In February, 2013 we decided to seek external professional help on our future marketing strategy as part of the Restructuring Plan. We have engaged a US based consultancy firm with a unique set of skills and extensive beauty industry experience and relationships to undertake an audit of the Visible Youth products and brand and to help reposition the brand and develop a strategy for its re-launch in the US and other markets, both as a consumer and professional brand. The principals of this firm have over 80 years of combined experience within the beauty and professional services businesses. They have independently created, launched and sold their brands to two Fortune 500 companies. They also have longstanding significant relationships with manufacturers, packaging companies, and retailers worldwide and we feel they are uniquely placed to support our brand development, distribution and fulfillment needs for access to the end consumer. We have prepared a business and marketing plan to enable us to commence the next step of the exercise, namely a “refreshed design” and creative concepts, the creation of a retail plan and ultimately commercialization and re-launch. We also plan to undertake additional clinical studies to support the marketing campaign. Clinical studies typically involve 20-50 subjects using the product between 8 – 14 weeks takes 3 – 4 months to the issue the final report. As part of this exercise we will also be seeking a new US fulfillment centre. Additional funding will be required to implement the marketing plan and to conduct the clinical studies to support the marketing plan.There can be no assurance that the Company will be able to secure the required additional funding on terms acceptable to the Company or at all. International We plan to seek a development and marketing partner or partners for the Visible Youth Consumer and Professional products in Europe and the Rest of the World. We have engaged a business development professional to help us identify and contact potential partners in the US for our Professional range and in Europe for Consumer and Professional. The process is ongoing. Strategy In summation, the Company’s overall marketing strategy is to continue to develop and market a full line of cosmeceutical products, the main active ingredients of which are HA and bioactive glass. All Visible Youth products are intended to be competitively priced in the mid- to upper-quadrant of high quality products and brands. Our marketing efforts will continue to be focused on clearly defining our message of highly effective skin hydration to create user awareness and demand for our products and establish the Visible Youth brand as a pioneer and leader in the market. The Visible Youth “Professional” products are intended to be marketed as the premier product for use after skin resurfacing and other skincare procedures. We also plan to develop additional Professional products. We continue to review and refine the exact channels and marketing strategy for the product re-launch in both the consumer and professional markets. Raw Materials and Suppliers Hyaluronan is the primary “active” ingredient in our current products. The other ingredients in our current products are standard ingredients for cosmetic products that are readily available in the cosmetic industry. Many forms of hyaluronan are available.We use hyaluronan of a specific molecular size and purity. Not all hyaluronan manufacturers produce hyaluronan to our specifications. Accordingly, we seek to acquire our hyaluronan from manufacturers who produce hyaluronan to our specifications. 5 Table of Contents Hyaluronan comes from a number of sources. Two of the most popular are extraction from rooster combs and bacterial fermentation. We prefer bacterial fermentation. Accordingly, we seek to acquire our hyaluronan from manufacturers that produce hyaluronan using a bacterial fermentation process. Kyowa Hakko, our historic supplier of Hyaluronan has informed the Company that it no longer intends to supply HA of our specification. We have identified and tested six alternative sources of HA which meet our specifications, and have selected our two preferred candidates for further testing and evaluation We intend to qualify two alternative sources of HA for our future products. We do not anticipate a shortage of any ingredient or raw material used in our products. Competition The market for skincare/cosmeceuticals is highly competitive with many established manufacturers, suppliers and distributors engaged in all phases of the business.Competitive factors in our market include: ● product efficacy and uniqueness; ● brand awareness and recognition, product quality, reliability of performance and convenience of use; ● cost effectiveness; ● breadth of product offerings; ● sales and marketing capabilities and methods of distribution; ● resources devoted to product education and technical support; and ● speed of introducing new competitive products and existing product upgrades. We face and will continue to face intense competition.A number of our competitors have far greater research and development and marketing capabilities and far greater financial resources than we do. These competitors may have developed, or could in the future develop, new technologies that compete with our products or render our products obsolete. We are also likely to encounter increased competition as we enter new markets and as we attempt to further penetrate existing markets. Some of our competitors have, in the past, and may, in the future, compete by lowering prices on their products. We may respond by lowering our prices, exiting the market or competing by investing in the development of new, improved products. Approximately 400 companies compete in the U.S. cosmeceutical industry, divided fairly evenly among chemical and end-use product segments.The seven largest producers of cosmeceutical products are Johnson & Johnson, Procter & Gamble, L’Oreal, Allergan, Avon, Estee Lauder and Medicis.These companies control more than 60% of the U.S. cosmeceutical market. Our products also compete with similar products sold in prestige locations, such as department stores, high-end specialty retailers, door-to-door, by television and infomercials or mail-order or telemarketing by representatives of direct sales companies. We expect to compete on the basis of brand awareness, product functionality, design, quality, pricing, marketing, order fulfilment and delivery. ITEM 1A. RISK FACTORS. As a smaller reporting company, the Company is not required to provide information under this Item 1A. ITEM 1B. UNRESOLVED STAFF COMMENTS. Not applicable. ITEM 2. PROPERTIES. We do not own any real property.Our principal executive offices are located at50 West Liberty Street, Suite 880, Reno NV 89501. ITEM 3. LEGAL PROCEEDINGS. The Company received a Section 45 Notice from the Canadian Intellectual Property Office dated December 18, 2012 requesting that the Company, in accordance with Section 45 of the Trade-marks Act, furnish evidence within three months from the date of the notice demonstrating use of the trademark Visible Youth in Canada at any time during the three year period immediately preceding the date of the notice. The Company provided such evidence in the form of an affidavit on March 14, 2013. On August 26, 2013 the Company received a copy of Glycobiocsiences response, dated August 12, 2013, to its evidence.The Company filed its response to that submission on December 23, 2013.On January 9, 2014 Glycobioscienses requested an oral hearing, which was held on June 25, 2014. The Company expects to hear the results of the hearing in six to eight weeks.In the course of preparing this affidavit, the Company discovered that Glycobiosciences Inc has been offering for sale and selling "VISIBLE YOUTH VY anti-aging revitalizing formula containing hyaluronate sodium to the public. 6 Table of Contents The Company also discovered that on December 20, 2012, Glycobiosciences Inc. filed a Canadian trademark application to register VISIBLE YOUTH for cosmetics. On March 13, 2013, the Company filed a Notice of Infringement of Trademark on Glycobiosciences. The Company intends to vigorously defend its Visible Youth trademark. On June 19, 2012, the Company entered into a written Agreement and Plan of Merger (the “Merger Agreement”) with Age Reversal, Inc., a Maryland corporation (“ARI”) as disclosed in Note 12 to the financial statements for the year ended April 30, 2012. On January 14, 2013, the Company received notice from ARI that ARI was withdrawing from the proposed merger with the Company to pursue other options. ARI thereby terminated the Agreement and Plan of Merger entered into on June 19, 2012 and the Amendment to Agreement and Plan of Merger entered into on August 31, 2012 between the Company and ARI. The Company and ARI have had discussions over ARI’s obligations on termination of the Merger Agreement to reimburse the company for certain expenses of the Merger. Pursuant to Section 7.1(b) of the Merger Agreement, the Company has demanded payment of the ESP Expense Reimbursement (as defined in the Merger Agreement) of $40,000 it claims is due under the Merger Agreement. ARI claims that it has reimbursed, advanced or otherwise paid to date amounts that satisfy this obligation. The Company continues to maintain that ARI owes the ESP Expense Reimbursement of $40,000 under the Merger Agreement. The Company has not as yet started legal proceeding against ARI due to its financial position, but reserves the right to commence proceedings once it has obtained adequate funding. We are not aware of any other material legal proceedings, other than ordinary routine litigation incidental to the business, to which our Company or any of our subsidiariesare a party or of which any of their property is the subject. We are not aware of any material proceedings to which any director, officer or affiliate of the our Company, any owner of record or beneficially of more than five percent of any class of voting securities of our Company, or any associate of any such director, officer, affiliate of our Company, or security holder is a party adverse to our Company or any of its subsidiaries or has a material interestadverse to our Company any of its subsidiaries. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES. The Company’s common stock prices are, currently, quoted on the OTCQB with the symbol "EHSK". The Company’s common stock commenced quotation of those prices on the OTCBB on August 14, 2008. On July 23, 2012, the price of ESP’s common stock ceased to be quoted on the OTCBB, as a result of a lack of quoting activity regarding that stock.As result, the prices of the Company’s common stock are now quoted on the OTCQB.The OTCQB is the market place for companies that are current in their reporting to the SEC or a United States regulatory agency.There are no financial or qualitative standards to participate in the OTCQB.The OTCQB allows investors to identify easily reporting companies traded in the OTC market regardless of where they are quoted.The Company’s common stock is thinly traded, and transactions in that stock are infrequent and sporadic. No established trading market exists for the Company’s common stock. The following table specifies the high and low bid quotations for the Company’s common stock for the periods indicated. These quotations, as reported by the OTCBB, indicate prices among securities dealers, do not include retail mark-ups, markdowns, or commissions, and may not necessarily represent actual transactions. Period High Low Quarter ended April 30, 2014 $ $ Quarter ended January 31, 2014 $ $ Quarter ended October 31, 2013 $ $ Quarter ended July 31, 2013 $ $ Quarter ended April 30, 2013 $ $ Quarter ended January 31, 2013 $ $ Quarter ended October 31, 2012 $ $ Quarter ended July 31, 2012 $ $ Shares of our common stock are issued in registered form.Globex Transfer, LLC. 789 Deltona Blvd., Deltona, FL, 32725 (Telephone: (386) 206-1133; Facsimile: (386) 278-3124) is the registrar and transfer agent for our common shares. On April 30, 2014 we had 100,267,882 shares outstanding. 7 Table of Contents As of April 30, 2014, the approximate number of holders of our common stock is 31. DIVIDENDS We have not declared any dividends since incorporation and do not anticipate that we will do so in the foreseeable future. Although there are no restrictions that limit the ability to pay dividends on our common shares, our intention is to retain future earnings for use in our operations and the expansion of our business. EQUITY COMPENSATION PLAN INFORMATION We have not adopted any equity compensation plans. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS None. RECENT SALES OF UNREGISTERED SECURITIES On April 12, 2013, the Company entered into a Settlement Agreement and Release with Crisnic Fund S.A. (“Crisnic”).Pursuant to this agreement, the Company issued 375,000 common shares to Crisnic in consideration for Crisnic releasing the Company from all claims, debts and obligations including without limitation expenses of $5,600 owing to Crisnic under an Indirect Primary Offering Agreement with the Company. The sale of these securities was made in reliance on the exemption from registration provided by Section 4(2) of the Securities Act of 1933. On March 20, 2013, the Company entered into a services agreement with Curtis Development, LLC (“Curtis”).Pursuant to that agreement, Curtis provided certain services such as a brand audit and development of a brand strategy.As consideration for services, the Company paid Curtis $12,000 and issued 2,000,000 common shares.The sale of these securities was made in reliance on the exemption from registration provided by Section 4(2) of the Securities Act of 1933. Pursuant to a settlement agreement with Heenan Blakie effective April 30, 2013, which was attached as as Exhibit 99.1 to the Company’s annual report on Form 10-K for the period ending April 30, 2013, the Company issued 1,441,242 common shares of the Company pursuant to Regulation S of the Securities Act. Pursuant to a settlement agreement with Stepp Law Corporation effective April 30, 2013, which was attached as Exhibit 99.2 to the Company’s annual report on Form 10-K for the period ending April 30, 2013, the Company issued 2,312,533 common shares of the Company pursuant to Regulation D of the Securities Act. On March 4, 2013 the Company, Dr. Asculai and Mercuriali Ltd. entered into a Loan Agreement.The Loan Agreement provides that upon the Company restructuring at least seventy five percent (75%) of its outstanding debt substantially in accordance with the Restructuring Plan, Dr. Asculai shall convert fifty percent (50%) of the amounts owed to him into common shares of the Company at a conversion price of $0.00376 per share.During the year ended April 30, 2013 the Company substantially completed the Restructuring Plan.Resultantly, $86,803 representing 50% of Dr. Asculai’s balance outstanding as at October 31, 2012 were converted into 23,085,772 common shares of the Company during the quarter ended July 31, 2013. The sale of these securities was made in reliance on the exemption from registration provided by Section 4(2) of the Securities Act of 1933. On May 24, 2013, the Company entered into a services agreement with Beauty Scouts, LLC (“Beauty Scouts”) pursuant to which Beauty Scouts provided services including data sheet preparation and drafting of business/financial plans.As consideration for these services, the Company has paid Beauty Scouts $13,000 and issued 1,500,000 common shares. The sale of these securities was made in reliance on the exemption from registration provided by Section 4(2) of the Securities Act of 1933. On June 21, 2013, the Company entered into a Stock Purchase Agreement with Grim AS.Grim AS is controlled by the spouse of Frode Botnevik a director of the Company.Pursuant to this agreement, the Company sold 3,324,468 shares of the Company’s Common Stock to Grim AS for an aggregate purchase price of U.S.$12,500. The sale of these securities was made in reliance on the exemption from registration provided by Section 4 (2) of the Securities Act of 1933. 8 Table of Contents Effective January 6, 2014, the Company entered into a consulting agreement with Nolex LLC for the provision of business development services. As consideration for these services the Company is obligated to pay Nolex LLC a fixed fee of $40,000 payable within 30 days of the Company raising aggregate funding of $250,000 and an additional fee of up to $8,000 for additional work done with the prior agreement of the Company payable upon the Company raising aggregate funding of $500,000. Nolex LLC shall have the option of requiring the Company to satisfy $20,000 of these amounts by issuing 2,500,000 shares within 30 days of providing the Phase I Report provided for in the agreement.The Company has the option to satisfy $20,000 of these amounts by issuing 2,500,000 shares of its common stock provided Nolex has not previously exercised the option to have shares issued to it. On January 21, 2014, the Company entered into an agreement with Beauty Scouts, LLC for the provision of certain marketing advice and services.As consideration for these services, the Company agreed to pay a fixed element of $12,000 and an additional variable element of up to $6,000 by agreement.The fixed element is payable in cash within 30 days of the Company raising aggregate funding of $250,000. In addition, the Company has the option, on certain conditions, to satisfy $6,000 of the fixed element by issuing 750,000 of its common shares. During the quarter ended April 30, 2014, the Company exercised its option and instructed its transfer agent to issue 750,000 shares to Beauty Scouts.These shares were issued subsequent to April 30, 2014. Effective January 30, 2014, the Company and Mr. Hovey entered into the Hovey Termination Amendment Agreement pursuant to which Mr. Hovey converted $20,000 of unpaid fees due to him into 5,319,149 shares of the Company’s common stock, the $11,724 of unreimbursed expenses due under the Hovey Termination Agreement into 3,118,271 shares of the Company’s common stock, and an additional $1,530 in unreimbursed expenses into 191,250 shares..The sale of these securities was made in reliance on the exemption from registration provided by Section 4 (2) of the Securities Act of 1933. Effective January 30, 2014, the Company and Mr. Lukian entered into the Lukian Termination Amendment Agreement pursuant to which Mr. Lukian converted $15,532 of unpaid fees due to him into 4,083,072 shares of the Company’s common stock and $2,137 in unreimbursed expenses into 267,125 shares of the Company’s common stock. The sale of these securities was made in reliance on the exemption from registration provided by Section 4 (2) of the Securities Act of 1933. ITEM 6. SELECTEDFINANCIAL DATA. Not applicable ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Balance sheet – April 30, 2014 Cash At April 30, 2014 the Company had $1,136 of cash on hand, a decrease of $29,730 from the April 30, 2013 balance of $30,866, mainly because of payments made to the creditors of the Company. Accounts receivable There was no accounts receivable balance as at April 30, 2014.At April 30, 2013, the Company had an account receivable balance of $2,577 representing a sale made to a customer at the end of the year 2013.The balance was received during the year ended April 30, 2014. Prepayments There were no prepayments as at April 30, 2014.Prepayments of $1,100 as at April 30, 2013, represented prepaid office rent for the month of May 2013 which was expensed during the year ended April 30, 2014. Accounts payable and accrued liabilities At April 30, 2014 accounts payable and accrued liabilities was $230,103, an increase of $115,173 from the April 30, 2013 balance of $114,930. The increase represented accruals pursuant to various consulting agreements for the provision of services principally in respect of patents and trademarks, marketing advice, laboratory testing and business development. 9 Table of Contents Accounts payable to related parties (including accounts payable to related parties convertible into shares) At April 30, 2014 accounts payable to related parties including convertible into shares was $73,707, a decrease of $52,468 from the April 30, 2013 balance of $126,175, mainly due to conversion of accounts payable to Mr. Brian Lukian and Mr. Chris Hovey into shares pursuant to the Lukian Termination Amendment Agreement and the Hovey Termination Amendment Agreement each entered into effective January 30, 2014. Advances from related parties (including advances from related parties convertible into shares) At April 30, 2014 advances from related parties including convertible into shares was $216,198, an increase of $72,717 from the April 30, 2013 balance of $143,481.The increase represents additional advances from related parties during the year ended April 30, 2014. Common Stock At April 30, 2014, there were 100,267,882 shares of common stock issued and outstandingas compared to common stock 55,250,000 as at April 30, 2013.The increase represents issuance of 45,017,882 common stock during the year ended April 30, 2014 as described in Part II - ITEM 5. Unregistered Sales of Equity Securities and Use of Proceeds. Additional paid-in Capital At April 30, 2014 the balance of additional paid in capital was $1,713,350 representing an increase of $76,232 during the year ended April 30, 2014 as compared to the balance of $1,637,118 as at April 30, 2013.The increase is the result of the issuance (including shares to be issued) of common stock above the par value of 0.001 per share as explained in Note 6 to the financial statements. Accumulated other comprehensive income The Company has a 100% owned subsidiary in Canada.In the consolidation of the Canadian subsidiary a translation adjustment was resulted which is not reflected in the statement of operations.This translation adjustment is maintained in the consolidated statement of stockholders’ equity.The balance at April 30, 2014 was $(1,257), a decrease of $2,312 from the April 30, 2013 balance of $(3,569). Statement of Operations – April 30, 2014 Sales Sales for the year ended April 30, 2014 were $1,081 compared to the previous year of $3,089. The Company is presently attempting to raise equity financing in order to reposition its brand and to implement its consumer marketing campaign. Operating Expenses Our operating expenses are classified primarily into the following categories. General & administrative. There is no significant change in the level of general and administrative expenses for the current year compared to the previous year.General & administrative expenses incurred for year ended April 30, 2014 were $41,034 compared to the $37,552 incurred in the year ended April 30, 2013. Professional fees. Professional fees for the year ended April 30, 2014 were $225,972 compared to $209,943 incurred for the year ended April 30, 2013, respectively.Increase in professional charges of $16,029 in the current year as compared to the previous year is mainly due to increased charges relating tomarketing advice, laboratory testing and business development costs offset by a reduction in legal and patent costs. 10 Table of Contents Liquidity and Capital Resources At April 30, 2014, the Company had a working capital deficit of $518,872 compared to a working capital deficit of $350,043 at the year ended April 30, 2013. The increase in working capital deficit is due entirely to the continued losses of the Company. At April 30, 2014 the total assets were $1,136 as compared to the total assets $34,543 at April 30, 2013. The decrease is mainly due to the decrease in cash balance. Financing During the year ended April 30, 2013, the Company entered into debt settlement agreements with certain creditors of the Company and termination agreements with certain officers/employees of the Company pursuant to the Restructuring Plan.Further, Mercuriali Ltd., a related party, advanced to the Company a further $69,709 pursuant to a loan agreement dated March 4, 2013. During the year ended April 30, 2014, the Company entered into a Stock Purchase Agreement with Grim AS.Grim AS is controlled by the spouse of Frode Botnevik a director of the Company.Pursuant to this agreement, the Company sold 3,324,468 shares of the Company’s Common Stock to Grim AS for an aggregate purchase price of U.S.$12,500. The sale of these securities was made in reliance on the exemption from registration provided by Section 4 (2) of the Securities Act of 1933.In addition during the current year, the Company relied on advances from the CEO and related parties. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market risk is the risk of loss arising from adverse changes in market rates and prices, such as interest rates, foreign currency exchange rates and commodityprices. Our primary exposure to market risk is interest rate risk associated with our short term money market investments. The Company does not have any financial instruments held for trading or other speculativepurposes and does not invest in derivative financial instruments, interest rate swaps or other investments that alter interest rate exposure. The Company does not have any credit facilities with variable interest rates. 11 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. SEALE AND BEERS, CPAs PCAOB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Enhance Skin Products, Inc. We have audited the accompanying balance sheets of Enhance Skin Products, Inc. as of April 30, 2014 and 2013, and the related statements of income, stockholders’ equity (deficit), and cash flows for each of the years then ended. Enhance Skin Products, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Enhance Skin Products, Inc. as of April 30, 2014 and 2013, and the related statements of income, stockholders’ equity (deficit), and cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 4 to the financial statements, the Company has minimal revenues, has negative working capital at April 30, 2014, has incurred recurring losses and recurring negative cash flow from operating activities, and has an accumulated deficit which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 4.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada July 7, 2014 50 S. Jones Blvd,Suite 201 - Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 12 Table of Contents ENHANCE SKIN PRODUCTS INC. CONSOLIDATED BALANCE SHEETS AS AT APRIL 30, 2 (Expressed in United States Dollars) $ $ ASSETS Cash Accounts receivable — Prepayments — Total current assets Total assets LIABILITIES AND STOCKHOLDERS' DEFICIT Liabilities Accounts payable and accrued liabilities Accounts payable to a related party (Note 5) Accounts payable to related parties convertible into shares (Note 5) Advances from a related party (Note 5) Advances from a related party convertible into shares (Note 5) Total current liabilities Total liabilities Stockholders' deficit Authorized: 300,000,000 common shares par value $0.001 as of April 30, 2014 (April 30, 2013: 300,000,000 common shares) - (Note 6) Issued and outstanding 100,267,881 common shares as of April 30, 2014 (April 30, 2013: 55,250,000 common shares) - (Note 6) Shares to be issued(Note 6) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit See accompanying notes 13 Table of Contents ENHANCE SKIN PRODUCTS INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE YEARS ENDED APRIL 30, 2 (Expressed in United States Dollars) $ $ SALES EXPENSES General and administrative Legal and professional fees Marketing — Total operating expenses Net loss for the yearbefore other items ) ) OTHER ITEMS - INCOME (EXPENSE) Forgiveness of debts (Note 7) — Net (loss) income for the yearbefore income taxes ) Income taxes — — Net (loss) income for the year ) Foreign currency translation adjustment ) Comprehensive (loss) income ) Loss (earnings) per share, basic and diluted ) Weighted average number of common shares outstanding See accompanying notes 14 Table of Contents ENHANCE SKIN PRODUCTS INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT FOR THE YEARS ENDED APRIL 30, 2014 and 2013 (Expressed in United States Dollars) Accumulated Shares Additional other Common stock to be issued paid-in compreshensive Accumulated Shares Amount Amount capital loss deficit Total $ As at April 30, 2012 — ) ) ) Contributed capital — Issuance of shares — — — Shares to be issued — Foreign currency translation — ) — ) Net income for the year — As at April 30, 2013 ) ) ) Issuance of shares ) — — Shares to be issued — Foreign currency translation — Net loss for the year — ) ) As at April 30, 2014 ) ) ) See accompanying notes 15 Table of Contents ENHANCE SKIN PRODUCTS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, 2014 and 2013 (Expressed in United States Dollars) $ $ OPERATING ACTIVITIES Net (loss) income for the year ) Forgiveness of debts — ) Contributed services — Stock issued for services — Net change in non-cash working capital balances: Accounts receivable ) Prepayments ) Accounts payable and accrued liabilities Accounts payable to a related party Cash used in operating activities ) ) FINANCING ACTIVITIES Proceeds from issuance of shares — Advances from a related party Cash provided by financing activities Net (decrease) increase in cash during the period ) Effect of foreign currency translation ) Cash, beginning of the period Cash, end of year Supplemental disclosure with respect to cash flows: Cash paid for income taxes — — Cash paid for interest — — During the year ended April 30, 2014 debts amounting to $150,475 are converted into 40,193,413 shares (Note 6) See accompanying notes 16 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2014 NOTE 1. GENERAL ORGANIZATION AND BUSINESS The Company was originally incorporated under the laws of the state of Nevada on November 14, 2006 as Zeezoo Software Corp.(“Zeezoo”) Pursuant to an Asset Purchase Agreement by and between Zeezoo and Enhance Skin Products Inc., a privately owned Ontario corporation (“Enhance Private”), which closed on August 14, 2008, Zeezoo acquired all of the intellectual property and certain liabilities of Enhance Private (the “Assets”). In addition to shares issued for the asset purchase and the cancellation of certain securities of Zeezoo, Enhance Private acquired approximately 57.6% of the issued and outstanding shares of common stock, par value $0.001 per share (the “Common Stock”), of Zeezoo.On August 28, 2008 Zeezoo changed its name to Enhance Skin Products Inc. For accounting purposes, thistransaction was treated as an acquisition of Zeezoo and a recapitalization of Enhance Skin Products Inc. Enhance Private was the accounting acquirer and the results of its operations carried over.Accordingly, all prior year financial statements presented for comparative purposes are those of Enhance Private and not Zeezoo. Accordingly, the operations of Zeezoo are not carried over and adjustedto $0. Immediately prior to the Merger, Zeezoo had minimal assets and liabilities. The financial statements are presented based on this recapitalization, whereby the Company had 49,250,000 common shares outstanding as of August 14, 2008. The Company is now a developer of premium cosmeceutical products marketed under its “Visible Youth trademark. Cosmeceuticals are topically applied products containing ingredients that influence the biological function of skin and can be described as a marriage between cosmetics and pharmaceuticals. These products may improve the appearance and condition of the skin by delivering nutrients or protectants necessary for healthy skin. These consolidated financial statements contain the consolidated accounts of the Company and its wholly owned subsidiary Enhance Skin Products (Canada) Limited. All material inter-company accounts and transactions have been eliminated on consolidation. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company maintains its accounts on the accrual method of accounting in accordance with accounting principles generally accepted in the United States of America. The accompanying financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (SEC). In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations have been reflected herein below: CASH AND CASH EQUIVALENTS Cash and cash equivalents include cash and all highly liquid financial instruments with original purchased maturities of three months or less. At April 30, 2014 the Company had a cash balance of $1,136 compared to a cash balance of $30,866 at April 30, 2013. FAIR VALUE OF FINANCIAL INSTRUMENTS The Company's financial instruments consist of cash, account receivable and prepayments. The carrying amount of these financial instruments approximates fair value due either to length of maturity or interest rates that approximate prevailing market rates unless otherwise disclosed in these consolidated financial statements. USE OF ESTIMATES The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 17 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2014 NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) REVENUE RECOGNITION The Company’s revenue is generated primarily from the sale of its line of skin care products. The Company recognizes product sales generally at the time the product is shipped. In certain instances the Company recognizes revenue on a C.O.D. basis. Concurrent with the recognition of revenue, the Company is determining a suitable provision for the estimated cost of product returns. Once this provision is determined revenue will be reduced for estimated product returns. However, as of April 30, 2014 there have been no product returns. Sales incentives are classified as a reduction of revenue and are recognized when revenue is recognized. Shipping and handling charges to the customer are included in revenue and the associated costs are included in cost of goods sold. Although the Company has written down the inventory to nil as the value of the inventory is considered to be impaired due to lack of significant sales the products are still available for sale on the Company’s web site. SALES RETURN POLICY The Company will accept returns for damaged goods only, the goods must be returned unused and in the original packaging. To date there have been no returns. The Company is presently determining an appropriate provision for returns and allowances which will be applied on future sales. Although the Company has written down the inventory to nil as the value of the inventory is considered to be impaired due to lack of significant sales the products are still available for sale on the Company’s web site. ADVERTISING EXPENSE The Company’s policy regarding advertising is to expense advertising when incurred. BASIC AND DILUTED LOSS PER SHARE The Company reports basic loss per share in accordance with the FASB ASC 260, “Earnings Per Share”. Basic loss per share is computed using the weighted average number of shares outstanding during the period. Diluted loss per share has not been provided as it would be anti-dilutive.Dilution is computed by applying the treasury stock method. PRODUCT DEVELOPMENT COSTS Product development costs are expensed as incurred. Product development expenses were nil for the years ended April 30, 2014 and 2013. INCOME TAXES Income taxes are provided in accordance with FASB ASC 740 Accounting for Income Taxes. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and net operating loss carry forwards. Deferred tax expense (benefit) results from the net change during the year of deferred tax assets and liabilities. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion of all of the deferred tax assets will be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. FOREIGNCURRENCY TRANSACTIONS The Company’s functional currency is the Canadian dollar (“CDN”). The Company translates from the functional currency to U.S. dollars using the current rate method in accordance with FASB ASC 830. The Company uses the U.S. dollar as its reporting currency for consistency with registrants of the Securities and Exchange Commission and in accordance with FASB ASC 830. Transactions undertaken in currencies other than the functional currency of the entity are translated using the exchange rate in effect as of the transaction date. Any exchange gains and losses would be included in other income (expenses) on the Statement of Operations. NOTE 3. RECENT ACCOUNTING PRONOUNCEMENTS The Company has evaluated all the recent accounting pronouncements through the date of issuance of these financial statements and believes that none of them will have a material effect on the company’s financial statements. 18 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2014 NOTE 4. GOING CONCERN The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates, among other things, the realization of assets and satisfaction of liabilities in the normal course of business. As at April 30, 2014 the Company has a working capital deficit of $518,872 and accumulated deficit of $2,331,982. The Company has relied on advances from its former CEO, director, current CEO and a related party to meet the working capital requirements. The ability of the Company to continue as a going concern and become a profitable entity is dependent upon the Company’s successful efforts to obtain additional funding to reposition its product line and generate sales and then attain profitable operations. The management isseeking additional financing to reposition its Visible Youth product line for the consumer market, tofund product reformulation,to undertake clinical evaluations of its reformulations and fund its direct to consumer sales campaign.Management is pursuing a number of funding structures including debt and equity finance, asset sales and licensing activities. There can be no assurances, however, that management’s expectations of obtaining additional funding on terms satisfactory to the Company, or at all will, be achieved or that future sales will be realized. In addition, prior to the Company having completed cumulative financings of at least five hundred thousand United States dollars ($500,000) the Company’s President & CEO, CSO and General Counsel will make no charge for services. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 5. RELATED PARTY TRANSACTIONS AND BALANCES The details of balances due to related parties are as follows: April 30, April 30, $ $ - Unreimbursed expenses Accounts payable to a related party - Unpaid remuneration - Balances owing to Mercuriali Ltd. - Unreimbursed expenses — Accounts payable to related parties convertible into shares Advances from a related party Advances from a related party convertible into shares ACCOUNTS PAYABLE TO RELATED PARTIES: The balance as at April 30, 2013 represents amounts due to a related party in connection with the expenses incurred by it on behalf of the Company.The amounts due do not bear any interest and is repayable on demand. ACCOUNTS PAYABLE TO RELATED PARTIES CONVERTIBLE INTO SHARES: The balance as at April 30, 2013 comprise of unpaid remuneration to a related party and a balance owing to Mercuriali Ltd as detailed below: 19 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2014 NOTE 5. RELATED PARTY TRANSACTIONS AND BALANCES (Continued) Unpaid remuneration On May 12, 2010 Biostrategies Consulting Group Inc. the holder of 27,500,000 shares of common stock of the Company transferred 9,166,666 of these shares to Drasko Puseljic. Biostrategies Consulting Group Inc. is 100% privately owned by Dr. Samuel Asculai the CEO and a director of the Company. Mr. Puseljic had a 10-year service agreement with the company to assist in business development, contract administration and co-ordination of SEC filings with management and the Company’s SEC counsel. With his holdings, Mr. Puseljic has more than 5% of the outstanding equity of the Company andbecame a “related party”. Mr Puseljic billed the Company $150,000 during each of the previous fiscal years ended up to April 30, 2012. At April 30, 2013 Mr. Puseljic was owed $400,625 in unpaid fees. No such expenses have been accrued by the company since May 31, 2102 as they have been waived by Mr. Puseljic.On March 5, 2013 Mr. Puseljic entered a termination agreement with the company (the “Puseljic Termination Agreement”) pursuant to which upon the Company substantially completing the Restructuring Plan, Mr. Puseljic forgives all of the unpaid fees except for $20,031 which amount will be converted into five million three hundred twenty seven thousand four hundred and sixty (5,327,460) common shares of the Company’s stock upon the Company entering into cumulative fundraisings of at least one hundred and fifty thousand United States dollars ($150,000). During the year ended April 30, 2013 the Company substantially completed the Restructuring Plan.Resultantly, Mr. Puseljic forgave all of the unpaid fees except for $20,031.Further, the unpaid fee balance of Dr. Asculai of $20,031 together with the associated share conversion, was also transferred to Mr. Puseljic’s balance.Therefore, Mr. Puseljic’s balance of $40,062 is included in total unpaid remuneration balance as at April 30, 2014, which amount will be converted into ten million six hundred fifty four thousand nine hundred and twenty (10,654,920) common shares of the Company’s stock upon the Company entering into cumulative fundraisings of at least one hundred and fifty thousand United States dollars ($150,000). Balance owing to Mercuriali Ltd. On July 12, 2010 the Company entered into a Termination and Settlement Agreement (the "Settlement Agreement") with Mercuriali Ltd. (“Mercuriali”), a company controlled by Donald Nicholson, a then director of the Company and now a director and the Company’s President, Chief Executive Officer and Chief Financial Officer. The Settlement Agreement terminated aLetter of Intent between the Company and Mercuriali regarding a proposed merger between the Company and Mercuriali as part of a larger transaction involving the reverse merger of the Company into a company listed on AIM, a sub-market of the London Stock Exchange. Neither the merger between Mercuriali and the Company, nor the reverse merger of the Company and the AIM listed company took place. Under the Settlement Agreement, the Company agreed to pay Mercuriali expenses incurred pursuant to the Letter of Intent ofGBP 22,082 payable at a rate of 5% of gross funds raised by the Company. After receiving proceeds from financing the Company will pay 5% of the gross proceeds to Mercuriali until the obligation has been paid.Other than the items provided for in the Termination Agreement, the Company and Mercuriali released each other from all claims relating to the Letter of Intent.Through the previous year ended April 30, 2012 the Company has raised $60,000 of funds from the issuance of Common Stock, 5% of this or $3,000 should have been paid to satisfy this obligation; however, only $1,500 was paid during the previous fiscal years ended April 30, 2013. As of April 30, 2014 the balance owed to Mercuriali is $33,188. The balance is secured by the assets of the Company. Upon the Company restructuring at least seventy five percent (75%) of its outstanding debt substantially in accordance with the Restructuring Plan and upon the Company raising additional financing of at least $250,000, Mercuriali shallconvert the total amounts owed to it under the Loan Agreement into common shares of the Company at a conversion price of $0.00376 per share. ADVANCES FROM A RELATED PARTY As of April 30, 2014, the Company owes $96,489 (2013 - $93,481) in respect of advances from Dr. Asculai, its former CEO and current Chief Scientific Officer and Chairman of the Board, pursuant to a loan agreement entered between the Company, Dr. Asculai and Mercuriali Ltd. dated March 4, 2013.This balance is to be paid in quarterly installments after the Company has cumulatively raised one million United States dollars. The Advances are secured by all of the assets of the Company and do not bear interest. 20 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2014 NOTE 5. RELATED PARTY TRANSACTIONS AND BALANCES (Continued) ADVANCES FROM A RELATED PARTY CONVERTIBLE INTO SHARES These advances are from Mercuriali Ltd. pursuant to a loan agreement entered between the Company, Dr. Asculai and Mercuriali Ltd. on March 4, 2013.As at April 30, 2014, Mercuriali has advanced a total of $119,709 to the Company pursuant to the Loan Agreement (2013 - $50,000).Mercuriali shallconvert the amounts owed to it under the Loan Agreement into common shares of the Company at a conversion price of $0.00376 per share upon the Company restructuring at least seventy five percent (75%) of its outstanding debt substantially in accordance with the Restructuring Plan and upon the Company raising additional financing of at least $250,000.The Company completed the Restructuring Plan during the year ended April 30, 2013.The Advances are secured on all of the assets of the Company and do not bear interest. NOTE 6. STOCKHOLDERS' DEFICIT COMMON SHARES - AUTHORIZED As at April 30, 2014, the Company has 300,000,000 common shares authorized.The common shares have a $0.001 par value.All common stock shares have equal voting rights, are non-assessable and have one vote per share.Voting rights are non cumulative and, therefore, the holders of more than 50% of the common stock could, if they chose to do so, elect all of the directors of the Company. COMMON SHARES - ISSUED AND OUTSTANDING On June 12, 2013 the Company issued 375,000 common shares to Crisnic in consideration for Crisnic releasing the Company from all claims, debts and obligations including without limitation expenses of $5,600 owing to Crisnic under an Indirect Primary Offering Agreement with the Company pursuant to a Settlement Agreement and Release with Crisnic Fund S.A. (“Crisnic”), which was finalized during the previous year ended April 30, 2013. On June 12, 2013 the Company issued 1,441,242 common shares pursuant to a settlement agreement with Heenan Blakie, which was finalized during the previous year ended April 30, 2013. On June 12, 2013 the Company issued 2,312,533 common shares pursuant to a settlement agreement with Stepp Law Corporation, which was finalized during the previous year ended April 30, 2013. On June 12, 2013 the Company issued 23,085,772 common shares to Dr Asculai pursuant to a loan agreement entered into between the Company, Dr. Asculai and Mercuriali Ltd. on March 4, 2013. On June 12, 2013 the Company issued1,500,000 common shares valued at $0.008 per share pursuant to a service agreement with Beauty Scouts, LLC (“Beauty Scouts”) entered on May 24, 2013. On July 27, 2013 the Company issued 3,324,468 shares of the Company’s Common Stock to Grim AS for an aggregate purchase price of U.S.$12,500 pursuant to a Stock Purchase Agreement with Grim ASfinalized on June 21, 2013.Grim AS is controlled by the spouse of Frode Botnevik, a director of the Company. These shares were valued at $0.008 per share and resultantly a charge of $14,096 representing directors services were recognized during the current year and is included in general and administrative expenses for the year ended April 30, 2014. On March 19, 2014, the Company issued 8,628,670 common shares with an aggregate par value of $8,628 to Mr. Chris Hovey pursuant to the Hovey Termination Amendment Agreement and a total of 4,350,197 common shares with an aggregate par value of $4,350 to Mr. Brian Lukian pursuant to the Lukian Termination Amendment Agreement. As at April 30, 2014 there were 100,267,882 shares of common stock issued out of the authorized 300,000,000 common shares. SHARES TO BE ISSUED As at April 30, 2014, the Company is required to issue 750,000 common shares to Beauty Scouts against a liability of $6,000 pursuant to a consulting agreement dated January 21, 2014. 21 Table of Contents ENHANCE SKIN PRODUCTS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2014 NOTE 7. FORGIVENESS OF DEBTS Forgiveness of debts of $1,634,222 comprised of $1,432,883 and $201,399 forgiven by related parties and creditors of the Company, respectively pursuant to the substantial completion of the restructuring plan during the previous year ended April 30, 2013 which was originally approved by the Board of Directors of the Company on February 13, 2013. NOTE 8. INCOME TAXES The Company follows FASB ASC 740, “Accounting for Income Taxes.” Deferred income taxes reflect the net effect of (a) temporary difference between carrying amounts of assets and liabilities for financial purposes and amounts used for income tax reporting purposes, and (b) net operating loss carry forwards. No net provision for refundable Federal income tax has been made in the accompanying statement of loss because no refundable taxes were paid previously. Similarly, no deferred tax asset attributable to the net operating loss carry forward has been recognized, , as based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. At April 30, 2014, the Company had unused net operating loss carryovers of approximately $2,331,982 (2013: $2,066,057).These losses are available to offset taxable income and will expire between 2027 and 2033. The Company has not filed tax returns in the US since 2011 and has filed no Federal or Provincial returns in Canada to date. The Company is in the process of filing overdue tax returns which may have an impact on the amount of net operating loss carry overs which might be available to the Company. ASC 740 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. The provision for income taxes differs from the amounts which would be provided by applying the statutory United States federal corporate income tax rate of 39% (2013 – 39%) to the net loss before provision for income taxes for the following reasons: April 30 April 30 Income tax benefit at statutory rate $ $ ) Valuation analysis ) Income tax benefit per books $
